DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed November 21, 2019 and August 12, 2021 have been accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard B. Taylor, Registration No. 50,376 on March 10, 2022.
The application has been amended as follows:

1. (Currently Amended) A controller comprising:
an internal memory configured to store status information comprising a block type indicating whether a group of memory blocks is a super block or a non-super block, and a block read count value corresponding to the group indicating a number of times that a read operation is performed on the group; and
a processor configured to: 
identify data stored in the memory blocks as hot data or cold data, according to a comparison result of a hot/cold reference value, and a difference value of the block read count value of an individual memory block with the non-super block and a system read count value of a memory system comprising the memory blocks, and 


2. (Previously Presented) The controller of claim 1, wherein the internal memory stores a reclaim trigger reference corresponding to the super block or the non-super block and the system read count value.

3. (Previously Presented) The controller of claim 2, 
wherein the reclaim trigger reference corresponds to the super block or the non-super block at a point in time when the memory blocks are allocated to one of the super block and the non-super block,
wherein the block read count value of each memory block within the non-super block is a read count value of the memory block at the point in time when the memory blocks are allocated to one of the super block and the non-super block, and
wherein the system read count value is an accumulated count value of read operations performed by the memory system including the memory blocks.

4. (Previously Presented) The controller of claim 3, 
wherein the processor comprises: 
a super block manager configured to update the reclaim trigger reference based on an index which changes when the super block changes into a non-super block or when the non-super block changes into a super block, and
a read counter configured to update the block read count value and the system read count value.

5. (Previously Presented) The controller of claim 4, wherein the super block manager determines the data stored in each memory block within the non-super block as the hot data or the cold data, by comparing the difference value obtained by subtracting the block read count value of the memory block from the system read count value with the reference value.

6. (Previously Presented) The controller of claim 5, wherein the super block manager copies, to the super block, the hot data stored in the non-super block.

7. (Original) The controller of claim 5, wherein the super block manager changes the super block reclaim trigger reference of the non-super block to the non-super block reclaim trigger reference when all memory blocks store the cold data within the non-super block.

8. (Previously Presented) The controller of claim 1, further comprising a command generator configured to generate and output a command to copy the hot data stored in the non-super block to the super block.

9. (Currently Amended) A memory system comprising:
a memory device including a plurality of memory blocks in which data is stored; and
a processor configured to: 
identify data stored in the memory blocks as hot data or cold data, according to a comparison result of a hot/cold reference value, and a difference value of a block read count value of an individual memory block with a non-super block and a system read count value of the memory system, and 

wherein the memory blocks included in the super block are capable of operating simultaneously.

10. (Previously Presented) The memory system of claim 9, wherein the processor performs an operation of copying the hot data as a background operation.

11. (Previously Presented) The memory system of claim 10, further comprising:
an internal memory configured to store a reclaim trigger reference of the memory blocks, the block read count value for each of the memory blocks, and [[a]]the system read count value,
wherein the processor includes:
a read counter configured to store the block read count value and the system read count value in the internal memory by counting a number of times that a read operation is performed in the memory blocks; and
a super block manager configured to store a super block reclaim trigger reference or a non-super block reclaim trigger reference of the memory blocks, and divide the data into the hot data and the cold data.

12. (Previously Presented) The memory system of claim 11, wherein the super block manager compares the difference value obtained by subtracting the block read count value for each of the memory blocks from the system read count value, with the reference value, and determines the data stored in the memory block as the hot data or the cold data, based on the comparison result.



14. (Original) The memory system of claim 11, wherein the super block manager changes the super block reclaim trigger reference of the non-super block to the non-super block reclaim trigger reference when all memory blocks store the cold data within the non-super block.

15. (Currently Amended) A method for operating a memory system, the method comprising:
updating status information of memory blocks, whenever a read operation of the memory blocks is performed;
determining data stored in the memory blocks as hot data or cold data, according to a comparison result of a hot/cold reference value, and a difference value of a block read count value of an individual memory block with a non-super block and a system read count value of the memory system included in the status information, when a number of times that the read operation is performed on a memory block reaches a reference number of times among the memory blocks; and
copying, to memory blocks included in a super block, the hot data or cold data stored in a memory block included in the non-super block, from among the memory blocks,
wherein the memory blocks included in the super block are capable of operating simultaneously.

16. (Previously Presented) The method of claim 15, wherein the status information includes:

the block read count value for each of the memory blocks at the point of time when the memory block is allocated to one of the super block and the non-super block; and
the system read count value that is an accumulated count value of a read operation performed by the memory system.

17. (Previously Presented) The method of claim 16, wherein the data stored in each of the memory blocks is determined as the hot data or the cold data by comparing the difference value obtained by subtracting the block read count value from the system read count value with the reference value.

18. (Previously Presented) The method of claim 17, 
wherein the data stored in a memory block is determined as the hot data when the difference value obtained by subtracting the block read count value of the memory block from the system read count value is less than the reference value; and
wherein the data stored in a memory block is determined as the cold data when the difference value obtained by subtracting the block read count value of the memory block from the system read count value is equal to or greater than the reference value.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,
USPTO

Dated:   March 10, 2022                                           By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246